Citation Nr: 1140270	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas





THE ISSUE

Entitlement to service connection for a low back disability.  





ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1995 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

In April 2010, the Board remanded the appeal in part for an April 1999 X-ray and an examination to evaluate the Veteran's low back.  The appeal was again remanded in May 2011 in order for the April 1999 X-ray report to be obtained, and for an addendum opinion regarding the low back.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for a generalized anxiety disorder was granted in December 2010, and is no longer in appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Recently, the Veteran moved from Texas to Georgia.  The Board notified the Veteran that the Texas Veterans Commission's jurisdiction to represent veterans was limited to residents of Texas.  He was provided an opportunity to appoint another representative or represent himself.  He did not respond to the Board's letter; thus, the Veteran is deemed to be representing himself.  


FINDING OF FACT

There is competent and credible evidence that the Veteran has had continuing low back symptomatology from service to the present, and there is a current medical diagnosis of lumbar spine strain.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was treated in service for back pain related to a basketball injury in 1997.  He was assessed as having a back sprain, and in late July 1997 it was noted to be resolving.  Mental health treatment records reflect a history of treatment for his back, including for pain and spasms.  In his January 1999 separation examination, a normal spine was indicated on clinical evaluation, and the Veteran marked the box indicating no recurrent back pain.  In March 1999, the Veteran claimed entitlement to service connection for low back pain and spasms.  

The Veteran underwent pre-discharge examination of the spine in April 1999.  At that time he complained of low back pain with spasms.  Review of his history included the July 1997 record of a low back injury while playing basketball, and corresponding negative X-rays.  The Veteran reported experiencing low back pain or spasms if he ran a long distance or performed bending exercises, and that such pain was localized to the right from L1-3, with no radiation.  He described occasional sharp pain in that area and a pinching pain along the lateral right thigh that lasted a second, and had occurred two or three times before.  

On examination, the Veteran was observed to be moderately obese.  His lumbar spine had a normal lumbar lordosis.  The lumbar spine easily extended 20 degrees, with lateral bending to 25 degrees bilaterally, and flexion to 90 degrees, all without pain or weakened movement to resistance.  The lumbar paravertebral muscles were not tender and showed no spasm whether erect or prone.  The muscles were in good condition and strength.  Straight leg raising was negative bilaterally.  Reflexes in the lower extremities were positive and equal.  There was no motor weakness in the lower extremities because the Veteran could easily walk on his heels and toes.  X-rays revealed no bony abnormalities.  The examiner concluded that the Veteran had a history of a low back injury with pain and recurrent spasms, but that there were no objective findings of a back disability.  In a general medical examination, dated that same month, the Veteran was diagnosed as having lumbosacral strain.  

The April 1999 radiology report indicated that there was a loss of lumbar lordotic curvature.  There was narrowing of T12-L1 as well as L1-L2 disc level.  The pedicles appeared intact.  There was no spondylolisthesis or spondylolysis.  Impression was of mild narrowing of T12-L1 disc with mild narrowing of L1-L2 disc suggesting early degenerative change.  There was loss of lumbar lordotic curve due to muscle spasm of positioning.  The rest of the examination was normal.  

The Veteran was afforded a VA examination in June 2005, at which time he reported injuring his back in 1997 when he was working as an emergency medical technician and attempted to catch a 300 pound patient who was falling from a gurney.  The Veteran reported that he suffered from pain of the low back since 1997.  The pain was reported to be constant, travel to the neck during flare-ups, characterized as aching and sharp in nature, and manifest at a pain level of 7 of 10.  In addition, the pain could reportedly be elicited by physical activity or relieved by Ibuprofen.  The Veteran indicated that he required bed rest with the pain, and that prolonged sitting caused soreness the following day and limited his ability to stand.  He related incapacitating episodes occurred approximately once a year, and lasted for 5 days.  During the previous year he had experienced 2 incidents of incapacitation for a total of 8 days.  As such, the Veteran avoided prolonged sitting or standing.  The Veteran indicated that his low back disability resulted in one instance of lost work each year.  

On examination of the thoracolumbar spine there were no complaints of radiating pain on movement.  Muscle spasm was absent.  There was tenderness on examination at the L3-L5 lumbar spine area.  There was negative straight leg raising on the right, and left, and no ankylosis of the spine.  Flexion was limited to 40 degrees, extension to 15 degrees, and left rotation to 10 degrees.  In addition, there was pain present at 0 degrees of extension.  Pain and lack of endurance had a major functional impact on range of motion testing after repetitive use, whereas fatigue, weakness and incoordination did not.  As such, the diagnosis was of low back strain.  The subjective factors considered were the Veteran's reported history of aches and sharp pain, a 7 of 10 in severity since 1997, treated with Ibuprofen.  Pain with prolonged sitting and standing was reported.  Objective factors were tenderness on palpation of the lumbar spine around L3-5 with limited range of motion and pain.  X-rays were, however, normal.  In particular, radiology report of the lumbar spine revealed five lumbar type vertebral bodies were present, vertebral body heights and intervertebral disc spaces were maintained.  There was no evidence for fracture, dislocation or focal destructive lesion.  The bowel gas pattern appeared unremarkable.  There was no clinical opinion as to whether the low back disability had its onset in service, other than the Veteran's reports of pain since 1997, such that this examination is considered inadequate as was determined in the April 2010 decision.  

VA treatment records show that in October 2005 the Veteran again reported that his back pain began while working as an emergency medical technician in 1997.  He was assessed as having chronic low back pain, with the problem starting while he was in the service.  The Veteran had limited range of motion on the left side as compared to the right side.  He was taking 800 milligram tablets of Ibuprofen three times daily to control the pain.  There was no sign of disc herniation.  

In November 2005, the Veteran explained that he had not been able to have continuity of treatment because he was uninsured following service, and without money to otherwise seek treatment.  

In June 2007, the Veteran underwent a VA joints examination.  The Veteran reported experiencing low back pain, weakness, and fatigue with soreness of the low back exacerbated by walking distances greater than 30 minutes.  He reported occasional radiating symptoms to the upper spine area toward the interscapular region, and a tingling sensation to the bilateral big toes with numbness.  He denied stiffness or lack of endurance of the low back.  The Veteran indicated that his pain was approximately a 6, but with flare-ups in intensity to an 8 or 9 typically occurring twice a year, and with the 2005 flare-up lasting approximately one week.  The Veteran indicated that his low back pain was exacerbated by sitting, walking, and standing.  In particular, he reported experiencing pain and soreness when he walked greater than 20 to 30 minutes, and soreness when driving 30 minutes to an hour.  The Veteran denied incapacitating episodes in the previous year.  He denied impotence, although he had a history of erectile dysfunction, and he denied bowel or bladder incontinence, hospitalization or prescribed bed rest since 2005.  The Veteran denied functional additional limitations after repetitive use, or range of motion issues and flare-ups from associated duties at home.  The Veteran reported that he would work on losing weight and stretching to ameliorate his back disability, and that he routinely took Ibuprofen.  

The examiner observed that lumbosacral spine radiographs indicated decreased height at L5-S1.  The examiner diagnosed chronic lumbosacral strain without lower extremity radiculopathy.  The examiner reasoned that the Veteran's service treatment record showed one incident of low back pain to the latissimus dorsi in July 1997 from an attempt to maneuver a basketball.  The Veteran had a follow-up examination that assessed resolving back pain, and was treated by conservative measures.  In addition, in September 1998 the Veteran reported back pain, and that he had required light duty in the past and was on nonsteroidal anti-inflammatory intervention.  The Veteran's January 2000 separation examination was silent for back issues.  The VA examiner indicated that April 1999 X-ray imaging of the lumbar spine showed narrowing of the T12-L1 disc and L1-L2 suggestive of degenerative change, and loss of lumbar lordotic curve due to muscle spasm.  The examiner observed that the service treatment records from 2000 to 2004 did not contain specific treatment for his low back.  The examiner observed that the Veteran had reported low back strain in his June 2005 examination.  The examiner concluded that current low back disability was less likely than not caused by or the result of service.  In April 2010, the Board found this opinion to be inadequate because it appeared to contradict the evidence of record showing a strain at the pre-discharge examination in April 1999, and the April 1999 X-ray was not of record.  

VA treatment records from October 2007 show that the Veteran reported his low back was in pain as a possible physiological reaction to stress.  Pursuant to the April 2010 remand instructions, the Veteran was afforded another VA examination to assess the nature and etiology of his low back disability in June 2010.  At that examination, review of the service treatment records indicated that a July 1997 record noted the Veteran twisted his back playing basketball.  The Veteran's separation examination in January 1999 showed that the Veteran reported being in good health, and not using any medications.  He had marked no chronic low back pain, and the examination did not reveal any back problem.  The clinical summary stated that he was obese and there was depression.  

The examiner then reviewed a series of examinations afforded the Veteran in April 1999, and observed that there were two orthopedic examinations completed by different individuals on the same day.  The examiner compared the ranges of motion obtained in the two examinations and determined that they were similar and comparable.  X-rays at the time were normal.  Then, in June 2005 the Veteran had another VA examination that involved his back, and considered the ranges of motion.  X-rays at that examination were normal.  

The examiner considered the Veteran's service history, to include his position as a hospital corpsman.  After service, the Veteran reportedly worked at a VA hospital for 5 years, until 2006 when he obtained a medical discharge and collected Social Security Disability, which the Board observes is on account of his bipolar disorder.  The Veteran reported that he worked part-time as a custodian, and then temporarily in a part-time position as a service representative for a computer company.  The Veteran's low back disability reportedly did not affect his ability to do his current job.  As for daily activities, the Veteran demonstrated his ability to dress and undress.  He reported being able to walk a quarter of a mile and lift up to 10 pounds.  The Veteran stated that his treatment was through the VA, and that he had not attended the emergency room for his disability, and the examiner concluded that there was no evidence of flare-ups and no history of incapacitating episodes during the previous year.  The Veteran took 800 milligrams of ibuprofen several times a day, but had not had surgery, injections or therapy for his back.  He reported using a cane and back brace, but no crutches, wheelchairs or walkers.  

The Veteran reported experiencing pain in the middle of his back down to his tailbone, such that it was localized.  There was no evidence of radiation.  The Veteran did not admit that it radiated to the buttocks, and the examiner concluded it certainly did not radiate down the legs.  The Veteran stated that he had neck pain, and the examiner opined there was no reason to believe that this was related to his back.  Aggravating factors were excessive activity, walking or remaining in one position for a long period of time.  The examiner observed that during the examination the Veteran requested to stand up, and then sat back down.  Relieving factors were rest and medication.

Examination revealed the Veteran to be obese with some degree of hyperlordosis.  Inspection of the back revealed normal to a little hyperlordosis, but no evidence of paravertebral spasm.  The Veteran had vague tenderness throughout the entire back.  Range of motion of the lumbar spine was flexion to 60 degrees with pain with motion, extension to 10 degrees with pain with motion, right and left lateral flexion to 10 degrees with pain with motion, lateral rotation to the right and left to 20 degrees with pain with motion.  After three repetitions, there was evidence of pain as noted above, but no evidence of fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to pain with repeated testing.  Straight leg raising was 90 degrees on the right.  On the left it could not be due to the Veteran's left knee problem and pain.  The Veteran had 5 of 5 power in both lower extremities to include ankle dorsiflexion and plantar flexion.  The Veteran had a painful gait relative to his left knee, but the examiner opined that the back did not cause the gait problem.  Leg lengths were equal.  X-rays of the lumbar spine were normal.  The impression was of lumbar spine strain.  

The examiner observed that the Veteran had complained of back pain persistently from the time he left the military in 1999 or even before, and that he had several examinations, but no significant pathology had been found.  The examiner observed that the current examination revealed some diminution in range of motion of the back, with no evidence of back stiffness; but, X-rays were normal.  It was noted that the Veteran had one basketball injury in service, which resolved.  According to the examiner, the Veteran continued to complain of pain, but no objective evidence of a low back problem had been found, except that he now had evidenced loss of motion.  The examiner opined that this was not enough to identify objective disease in the back.  A bone scan was ordered , and if it were to find abnormalities, then an MRI would be ordered.  At that time, the examiner opined that it was less likely as likely as not that the Veteran's low back condition had its onset in service.  A latter addendum reviewed the results of the bone scan, which was observed to indicate that the Veteran had no uptake in his distal lumbosacral spine, and the uptake in the right sacroiliac joint was in the examiner's opinion not clinically significant.  As such, the above opinion was not changed.  

Pursuant to a May 2011 remand, the April 1999 X-ray report was associated with the claims folder, and sent for an addendum opinion.  The examiner reviewed the claims folder, including the service treatment records and VA examinations discussed.  The examiner concluded that the diagnosis was lumbar spine strain, and that his opinion remained that it was less likely as likely as not that the Veteran's current low back disability had its onset in service.  The examiner reasoned that the single episode of back pain the Veteran sustained in service had apparently resolved and was not reflected in his separation examination, and as such, the examiner opined that it was not associated with the Veteran's current back pain.  

The Veteran is competent to discuss his observations regarding his low back symptomatology.  The Board also notes that the Veteran was an emergency medical technician (EMT), and thus, his opinions regarding medical matters carry weight beyond that of a mere lay person, and will be considered as such by the Board.  Although the Veteran at first attributed his low back symptoms to an in-service basketball injury, and later attributed them to an instance when he attempted to catch a 300-pound man who was falling from a gurney, these described instances are not mutually exclusive.  As such, the Board does not find the Veteran's attempt to describe multiple instances that contributed to his low back problems as contradictory or otherwise undermining his credibility.  

In summary, the Veteran has suffered from various low back symptoms since service.  Specifically, service treatment records referenced the Veteran's back strain following a basketball injury.  The June 2007 interpretation of April 1999 X-ray imaging was that narrowing of particular disc spaces was suggestive of degenerative change and loss of lumbar lordotic curve due to muscle spasm.  The Veteran has reported, and the record shows, continuous treatment for the Veteran's low back symptomatology, to include pain and inflammation, primarily in the form of ibuprofen taken at 800 milligrams several times daily.  The Veteran explained that in spite of his symptoms he was not able to have continuity of treatment when he was uninsured following service.  Even so, the June 2010 examiner observed that the Veteran had complained of back pain persistently from the time he left the military in 1999 or even before.  The Board finds that the Veteran's complaints regarding his low back disability have been both competent and credible.

As such, there is at least an equipoise of the evidence, and the Board will resolve all reasonable doubt in favor of the Veteran.  In light of the in-service back strain, and the competent and credible assertions that the Veteran struggled with low back symptomatology during and since service, and the competent and credible evidence of a currently diagnosed lumbar spine strain, there is an equipoise of the evidence.  

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for a low back disability.  


ORDER

Entitlement to service connection for a low back disability is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


